Exhibit 10.1

INVESTMENT AGREEMENT




This INVESTMENT AGREEMENT (the “Agreement”), dated as of May 10, 2013 (the
“Execution Date”), is entered into by and between PositiveID Corporation, a
Delaware corporation (the “Company”), with its principal executive office at
1690 South Congress Avenue, Suite 201, Delray Beach, FL 33445, and IBC Funds
LLC, a Nevada limited liability company (the “Investor”), with its principal
executive office at 5348 Vegas Drive, Las Vegas, NV 89108.   

RECITALS:

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Investor shall invest up to Five Million Dollars
($5,000,000) to purchase the Company’s common stock, par value $0.01 per share
(the “Common Stock”);

WHEREAS, such investments will be made in reliance upon the exemption from
securities registration afforded by Section 4(2) of the Securities Act of 1933,
as amended (the “1933 Act”), Rule 506 of Regulation D promulgated by the SEC
under the 1933 Act, and/or upon such other exemption from the registration
requirements of the 1933 Act as may be available with respect to any or all of
the investments in Common Stock to be made hereunder; and

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”) pursuant to which the Company has agreed to provide certain
registration rights under the 1933 Act, and the rules and regulations
promulgated thereunder, and applicable state securities laws.

NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Investor hereby
agree as follows:

SECTION I.

DEFINITIONS




For all purposes of and under this Agreement, the following terms shall have the
respective meanings below, and such meanings shall be equally applicable to the
singular and plural forms of such defined terms.




“1933 Act” shall have the meaning set forth in the recitals.




“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the SEC thereunder,
all as the same will then be in effect.




“Affiliate” shall have the meaning set forth in Section 5.7.




“Agreement” shall have the meaning set forth in the preamble.




“By-laws” shall have the meaning set forth in Section 4.3.




“Certificate of Incorporation” shall have the meaning set forth in Section 4.3.




“Closing” shall have the meaning set forth in Section 2.5.




“Closing Date” shall have the meaning set forth in Section 2.5.




“Common Stock” shall have the meaning set forth in the recitals.




“Control” or “Controls” shall have the meaning set forth in Section 5.7.




“Drawdown” shall have the meaning set forth in Section 2.3.  




“Drawdown Amount” shall have the meaning set forth in Section 2.3.  




“Drawdown Notice” shall mean a written notice sent to the Investor by the
Company stating the Drawdown Amount in U.S. dollars that the Company intends to
sell to the Investor pursuant to the terms of the Agreement and stating the
current number of Shares issued and outstanding on such date.





1




--------------------------------------------------------------------------------




“Drawdown Notice Date” shall mean the Trading Day, as set forth below, on which
the Investor receives a Drawdown Notice, however a Drawdown Notice shall be
deemed delivered on (a) the Trading Day it is received by facsimile or otherwise
by the Investor if such notice is received prior to 12:00 pm Eastern Time, or
(b) the immediately succeeding Trading Day if it is received by facsimile or
otherwise after 12:00 pm Eastern Time on a Trading Day.  No Drawdown Notice may
be deemed delivered on a day that is not a Trading Day.




“Drawdown Restriction” shall mean the days between the beginning of the Pricing
Period and Closing Date.  During this time, the Company shall not be entitled to
deliver another Drawdown Notice.




“Drawdown Shares Due” shall have the meaning set forth in Section 2.5.




“Effective Date” shall mean the date the SEC declares effective under the 1933
Act the Registration Statement covering the Securities.




“Environmental Laws” shall have the meaning set forth in Section 4.13.




“Execution Date” shall have the meaning set forth in the preamble.




“Financing Agreements” shall mean this Agreement and the Registration Rights
Agreement between the Company and the Investor as of the date herewith.




“Indemnified Liabilities” shall have the meaning set forth in Section 10.




“Indemnitees” shall have the meaning set forth in Section 10.




“Indemnitor” shall have the meaning set forth in Section 10.




“Ineffective Period” shall mean any period of time that the Registration
Statement or any supplemental registration statement becomes ineffective or
unavailable for use for the sale or resale, as applicable, of any or all of the
Registrable Securities (as defined in the Registration Rights Agreement) for any
reason (or in the event the prospectus under either of the above is not current
and deliverable) during any time period required under the Registration Rights
Agreement.




“Investor” shall have the meaning set forth in the preamble.




“Material Adverse Effect” shall have the meaning set forth in Section 4.1.




“Maximum Common Stock Issuance” shall have the meaning set forth in Section 2.6.




“Open Market Adjustment Amount” shall have the meaning set forth in Section 2.5.




“Open Market Share Purchase” shall have the meaning set forth in Section 2.5.




“Open Period” shall mean the period beginning on and including the Trading Day
immediately following the Effective Date and ending on the earlier to occur of
(a) the date which is thirty-six (36) months from the Effective Date; or (b)
termination of the Agreement in accordance with Section 8.




“PCAOB” shall have the meaning set forth in Section 4.6.




“Pricing Period” shall mean ten (10) consecutive Trading Days prior to the
Drawdown Notice Date.




“Principal Market” shall mean the New York Stock Exchange, the NYSE MKT, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, the OTC Markets or the OTC Bulletin Board, whichever is the principal
market on which the Common Stock is listed.




“Prospectus” shall mean the prospectus, preliminary prospectus and supplemental
prospectus used in connection with the Registration Statement.




“Purchase Amount” shall mean the total amount being paid by the Investor on a
particular Closing Date to purchase the Securities.





2




--------------------------------------------------------------------------------




“Purchase Price” shall mean eighty (80%) percent of the average of the three (3)
lowest prices during the Pricing Period.




“Registration Rights Agreement” shall have the meaning set forth in the
recitals.




“Registration Statement” means the registration statement of the Company filed
under the 1933 Act covering the Securities issuable hereunder.




“Related Party” shall have the meaning set forth in Section 5.7.




“Resolution” shall have the meaning set forth in Section 7.5.




“SEC” shall mean the U.S. Securities and Exchange Commission.




“SEC Documents” shall have the meaning set forth in Section 4.6.




“Securities” shall mean the Shares issued pursuant to the terms of the
Agreement.




“Shares” shall mean the shares of the Company’s Common Stock.




“Subsidiaries” shall have the meaning set forth in Section 4.1.




“Trading Day” shall mean any day on which the Principal Market for the Common
Stock is open for trading, from the hours of 9:30 am until 4:00 pm.




SECTION II

PURCHASE AND SALE OF COMMON STOCK




2.1

PURCHASE AND SALE OF COMMON STOCK. Subject to the terms and conditions set forth
herein, the Company shall issue and sell to the Investor, and the Investor shall
purchase from the Company, up to that number of Shares having an aggregate
Purchase Amount of Five Million dollars ($5,000,000).




2.2

COMMITMENT SHARES. In consideration for execution of this Agreement, the Company
shall issue to the Investor one hundred four thousand (104,000) Shares (the
“Commitment Shares”).




2.3

DELIVERY OF DRAWDOWN NOTICES. Subject to the terms and conditions of the
Financing Agreements, and from time to time during the Open Period, the Company
may, in its sole discretion, deliver a Drawdown Notice to the Investor which
states the dollar amount (designated in U.S. Dollars), which the Company intends
to sell to the Investor on a Closing Date (the “Drawdown”). The Drawdown Notice
shall be in the form attached hereto as Exhibit B and incorporated herein by
reference. The maximum amount that the Company shall be entitled to Drawdown to
the Investor (the “Drawdown Amount”) shall be equal to two hundred percent
(200%) of average daily trading volume (U.S. market only) of the Common Stock
during the Pricing Period so long as such amount does not exceed 4.99% of the
outstanding Shares of the Company. During the Open Period, the Company shall not
be entitled to submit a Drawdown Notice until after the previous Closing has
been completed.  




2.4

CONDITIONS TO INVESTOR’S OBLIGATION TO PURCHASE SHARES. Notwithstanding anything
to the contrary in this Agreement, the Company shall not be entitled to deliver
a Drawdown Notice and the Investor shall not be obligated to purchase any Shares
at a Closing unless each of the following conditions are satisfied:




i.

a Registration Statement shall have been declared effective and shall remain
effective and available for the resale of all the Registrable Securities (as
defined in the Registration Rights Agreement) at all times until the Closing
with respect to the subject Drawdown Notice;





3




--------------------------------------------------------------------------------




ii.

at all times during the period beginning on the related Drawdown Notice Date and
ending on and including the related Closing Date, the Common Stock shall have
been listed or quoted for trading on the Principal Market and shall not have
been suspended from trading thereon for a period of two (2) consecutive Trading
Days during the Open Period and the Company shall not have been notified of any
pending or threatened proceeding or other action to suspend the trading of the
Common Stock;




iii.

the Company has complied in all material respects with its obligations and is
otherwise not in breach of or in default under, this Agreement, the Registration
Rights Agreement or any other agreement executed in connection herewith which
has not been cured prior to delivery of the Investor’s Drawdown Notice Date;




iv.

no injunction shall have been issued and remain in force, or action commenced by
a governmental authority which has not been stayed or abandoned, prohibiting the
purchase or the issuance of the Securities; and




v.

the issuance of the Securities will not violate any stockholder approval
requirements of the Principal Market.




If any of the events described in clauses (i) through (v) above occurs during a
Pricing Period, then the Investor shall have no obligation to purchase the
Drawdown Amount of Common Stock set forth in the applicable Drawdown Notice.

2.5

MECHANICS OF PURCHASE OF SHARES BY INVESTOR. Subject to the satisfaction of the
conditions set forth in Sections 2.6, 7 and 8 of this Agreement, the closing of
the purchase by the Investor of the Securities (a “Closing”) shall occur on the
date (each a “Closing Date”), provided that, the Company has delivered to the
Investor pursuant to this Agreement, certificates representing the Securities to
be issued to the Investor on such date and registered in the name of the
Investor (the “Certificate”), and the Certificate is cleared for trading prior
to 12:00 pm Eastern Time on such date. If the Certificate is delivered and
cleared for trading after 12:00 pm Eastern Time on a Trading Day, the Closing
shall occur on the next Trading Day. On the Closing Date, the Investor shall
deliver to the Company the Purchase Price to be paid for such Securities,
determined as set forth in Section 2.3. In lieu of delivering physical
certificates representing the Securities and provided that the Company’s
transfer agent then is participating in The Depository Trust Company (“DTC”)
Fast Automated Securities Transfer (“FAST”) program, upon request of the
Investor, the Company shall use all commercially reasonable efforts to cause its
transfer agent to electronically transmit the Securities by crediting the
account of the Investor’s prime broker (as specified by the Investor within a
time reasonably in advance of the Investor’s notice) with DTC through its
Deposit Withdrawal Agent Commission (“DWAC”) system.

2.6

OVERALL LIMIT ON COMMON STOCK ISSUABLE. Notwithstanding anything contained
herein to the contrary, if during the Open Period the Company becomes listed on
an exchange that limits the number of Shares that may be issued without
stockholder approval, then the number of Shares issuable by the Company and
purchasable by the Investor, shall not exceed that number of the Shares that may
be issuable without stockholder approval (the “Maximum Common Stock Issuance”).
 If such issuance of Shares could cause a delisting on the Principal Market,
then the Maximum Common Stock Issuance shall first be approved by the Company’s
stockholders in accordance with applicable law and the Certificate of
Incorporation and By-laws of the Company, if such issuance of Shares could cause
a delisting on the Principal Market. The parties understand and agree that the
Company’s failure to seek or obtain such stockholder approval shall in no way
adversely affect the validity and due authorization of the issuance and sale of
Securities or the Investor’s obligation in accordance with the terms and
conditions hereof to purchase a number of Shares in the aggregate up to the
Maximum Common Stock Issuance limitation, and that such approval pertains only
to the applicability of the Maximum Common Stock Issuance limitation provided in
this Section 2.6.

2.7

LIMITATION ON AMOUNT OF OWNERSHIP. Notwithstanding anything to the contrary in
this Agreement, in no event shall the Investor be entitled to purchase that
number of Shares, which when added to the sum of the number of Shares
beneficially owned (as such term is defined under Section 13(d) and Rule 13d-3
of the 1934 Act), by the Investor, would exceed 4.99% of the number of Shares
outstanding on the Closing Date, as determined in accordance with Rule 13d-1(j)
of the 1934 Act.




SECTION III

INVESTOR’S REPRESENTATIONS, WARRANTIES AND COVENANTS

The Investor represents and warrants to the Company, and covenants, that:

3.1

SOPHISTICATED INVESTOR. The Investor has, by reason of its business and
financial experience, such knowledge, sophistication and experience in financial
and business matters and in making investment decisions of this type that it is
capable of (a) evaluating the merits and risks of an investment in the
Securities and making an informed investment decision; (b) protecting its own
interest; and (c) bearing the economic risk of such investment for an indefinite
period of time.





4




--------------------------------------------------------------------------------




3.2

AUTHORIZATION; ENFORCEMENT. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Investor and is a valid and binding
agreement of the Investor enforceable against the Investor in accordance with
its terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

3.3

SECTION 9 OF THE 1934 ACT. During the term of this Agreement, the Investor will
comply with the provisions of Section 9 of the 1934 Act, and the rules
promulgated thereunder, with respect to transactions involving the Common Stock.
The Investor agrees not to sell the Company’s stock short or otherwise engage in
hedging transactions regarding the stock, either directly or indirectly through
its affiliates, principals or advisors during the term of this Agreement.

3.4

ACCREDITED INVESTOR. Investor is an “Accredited Investor” as that term is
defined in Rule 501(a) of Regulation D of the 1933 Act.

3.5

NO CONFLICTS. The execution, delivery and performance of the Financing
Agreements by the Investor and the consummation by the Investor of the
transactions contemplated hereby and thereby will not result in a violation of
Partnership Agreement or other organizational documents of the Investor.

3.6

OPPORTUNITY TO DISCUSS. The Investor has received all materials relating to the
Company’s business, finance and operations which it has requested. The Investor
has had an opportunity to discuss the business, management and financial affairs
of the Company with the Company’s management.

3.7

INVESTMENT PURPOSES. The Investor is purchasing the Securities for its own
account for investment purposes and not with a view towards distribution and
agrees to resell or otherwise dispose of the Securities solely in accordance
with the registration provisions of the 1933 Act (or pursuant to an exemption
from such registration provisions).

3.8

NO REGISTRATION AS A DEALER. The Investor is not and will not be required to be
registered as a “dealer” under the 1934 Act, either as a result of its execution
and performance of its obligations under this Agreement or otherwise.

3.9

ORGANIZATION; GOOD STANDING.  The Investor is a limited liability company, duly
organized, validly existing and in good standing in the State of Nevada.

3.10

TAX LIABILITIES.  The Investor understands that it is liable for its own tax
liabilities.

3.11

REGULATION M.  The Investor will comply with Regulation M under the 1934 Act, if
applicable.  

3.12

NO SHORT SALES.  No short sales shall be permitted by the Investor or its
affiliates during the period commencing on the Execution Date and continuing
through the termination of this Agreement.  

3.13

ACKNOWLEDGEMENT OF RISK. The Investor agrees, acknowledges and understands that
its investment in the Securities involves a significant degree of risk,
including, without limitation that: (a) the Company is a development stage
business and may require substantial funds; (b) an investment in the Company is
highly speculative and only Persons who can afford the loss of their entire
investment should consider investing in the Company and the Securities; (c) the
Investor may not be able to liquidate its investment; (d) transferability of the
Securities is extremely limited; and (e) in the event of a disposition of the
Securities, the Investor can sustain the loss of its entire investment. The
Investor has considered carefully and understands the risks associated with an
investment in the Securities.

3.14

RESTRICTED SECURITIES.  The Investor understands and agrees that the Securities
have not been registered under the 1933 Act or any applicable state securities
laws, by reason of their issuance in a transaction that does not require
registration under the 1933 Act (based in part on the accuracy of the
representations and warranties of the Investor contained herein), and that such
Securities must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration.  The Investor acknowledges that it is familiar
with Rule 144 and that it has been advised that Rule 144 permits resales only
under certain circumstances.  The Investor understands that to the extent that
Rule 144 is not available, the Investor will be unable to sell any Securities
without either registration under the 1933 Act or the existence of another
exemption from such registration requirement.





5




--------------------------------------------------------------------------------




3.15

RELIANCE ON REPRESENTATIONS. The Investor agrees, acknowledges and understands
that the Company and its counsel are entitled to rely on the representations,
warranties and covenants made by the Investor herein.  The Investor further
represents and warrants that this Agreement does not contain any untrue
statement or a material fact or omit any material fact concerning the Investor
and that the Investor Questionnaire accompanying this Agreement in the form
attached hereto as Exhibit C does not contain any untrue statement or a material
fact or omit any material fact concerning the Investor.

SECTION IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth in the Schedules attached hereto, or as disclosed in the
Company’s SEC Documents, the Company represents and warrants to the Investor on
the date of this Agreement that:

4.1

ORGANIZATION AND QUALIFICATION. The Company is a corporation duly organized and
validly existing in good standing under the laws of the State of Delaware, and
has the requisite corporate power and authorization to own its properties and to
carry on its business as now being conducted. Both the Company and the companies
it owns or controls (“Subsidiaries”) are duly qualified to do business and are
in good standing in every jurisdiction in which its ownership of property or the
nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not have a Material Adverse Effect. As used in this Agreement, “Material
Adverse Effect” means a change, event, circumstance, effect or state of facts
that has had or is reasonably likely to have, a material adverse effect on the
business, properties, assets, operations, results of operations, financial
condition or prospects of the Company and its Subsidiaries, if any, taken as a
whole, or on the transactions contemplated hereby or by the agreements and
instruments to be entered into in connection herewith, or on the authority or
ability of the Company to perform its obligations under the Financing
Agreements; provided, however, that none of the following, individually or in
the aggregate, shall be taken into account in determining whether a Material
Adverse Effect has occurred or insofar as reasonably can be foreseen would
likely occur: (a) changes in conditions in the U.S. or global capital, credit or
financial markets generally, including changes in the availability of capital or
currency exchange rates; (b) any effect of the announcement of, or the
consummation of the transactions contemplated by, this Agreement and the other
Financing Agreements on the Company’s relationships, contractual or otherwise,
with customers, suppliers, vendors, bank lenders, strategic venture partners or
employees; and (c) the receipt of any notice that the Common Stock may be
ineligible to continue listing or quotation on the Trading Market, other than a
final and non-appealable notice that the listing or quotation of the Common
Stock on the Trading Market shall be terminated on a date certain.

4.2

AUTHORIZATION; ENFORCEMENT; COMPLIANCE WITH OTHER INSTRUMENTS.

i.

The Company has the requisite corporate power and authority to enter into and
perform this Financing Agreements, and to issue the Securities in accordance
with the terms hereof and thereof.

ii.

The execution and delivery of the Financing Agreements by the Company and the
consummation by it of the transactions contemplated hereby and thereby,
including without limitation the issuance of the Securities pursuant to this
Agreement, have been duly and validly authorized by the Company’s Board of
Directors and no further consent or authorization is required by the Company,
its Board of Directors, or its stockholders.

iii.

The Financing Agreements have been duly and validly executed and delivered by
the Company.

iv.

The Financing Agreements constitute the valid and binding obligations of the
Company enforceable against the Company in accordance with their terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies.

4.3

CAPITALIZATION. As of the date hereof, the authorized capital stock of the
Company consists of, 470,000,000 shares of the Common Stock of which as of the
date hereof, 15,753,399 shares are issued and outstanding, and 5,000,000 shares
of preferred stock, par value $0.001, of which as of the date hereof, 300 shares
have been previously designated as Series C Preferred Stock, of which none are
currently issued and outstanding, 2,500 shares have been previously designated
as Series F Preferred Stock, of which 300 shares are currently issued and
outstanding, and 500 shares have been previously designated as Series H
Preferred Stock, of which none are currently issued and outstanding, and no
shares are retired. To the knowledge of the executive officers of the Company,
all of such outstanding shares have been, or upon issuance will be, validly
issued and are fully paid and nonassessable.





6




--------------------------------------------------------------------------------




Except as disclosed in the Company’s SEC Documents or as otherwise set forth on
Schedule 4.3:

i.

no shares of the Company’s capital stock are subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company;

ii.

there are no outstanding debt securities;

iii.

there are no outstanding shares of capital stock, options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries;

iv.

there are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act (except the Registration Rights Agreement);

v.

there are no outstanding securities of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries;

vi.

there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities as described
in this Agreement;

vii.

the Company does not have any stock appreciation rights or “phantom stock” plans
or agreements or any similar plan or agreement; and

viii.

there is no dispute as to the classification of any shares of the Company’s
capital stock.

The Investor has had access through EDGAR to, true and correct copies of the
Company’s Second Amended and Restated Certificate of Incorporation, as in effect
on the date hereof (the “Certificate of Incorporation”), and the Company’s
Amended and Restated By-laws, as in effect on the date hereof (the “By-laws”),
and the terms of all securities convertible into or exercisable for Common Stock
and the material rights of the holders thereof in respect thereto.

4.4

ISSUANCE OF SHARES. The Company has reserved 4,500,000 Shares for issuance
pursuant to the Financing Agreements, which have been duly authorized and
reserved (subject to adjustment pursuant to the Company’s covenant set forth in
Section 5.5 below) pursuant to this Agreement. Upon issuance in accordance with
this Agreement, the Securities will be validly issued, fully paid for and
non-assessable and free from all taxes, liens and charges with respect to the
issuance thereof. In the event the Company cannot register a sufficient number
of Securities for issuance pursuant to this Agreement, the Company will use its
commercially reasonable efforts to authorize and reserve for issuance the number
of Securities required for the Company to perform its obligations hereunder as
soon as reasonably practicable.

4.5

NO CONFLICTS. The execution, delivery and performance of the Financing
Agreements by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the Certificate of Incorporation, any Certificate of Designations,
Preferences and Rights of any outstanding series of preferred stock of the
Company or the By-laws; or (ii) conflict with, or constitute a material default
(or an event which with notice or lapse of time or both would become a material
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, contract, indenture
mortgage, indebtedness or instrument to which the Company or any of its
Subsidiaries is a party, or to the Company’s knowledge result in a violation of
any law, rule, regulation, order, judgment or decree (including United States
federal and state securities laws and regulations and the rules and regulations
of the Principal Market or principal securities exchange or trading market on
which the Common Stock is traded or listed) applicable to the Company or any of
its Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected. Neither the Company nor its Subsidiaries is
in violation of any term of, or in default under, the Certificate of
Incorporation, any Certificate of Designations, Preferences and Rights of any
outstanding series of preferred stock of the Company or the By-laws or their
organizational charter or by-laws, respectively, or any contract, agreement,
mortgage, indebtedness, indenture, instrument, judgment, decree or order or any
statute, rule or regulation applicable to the Company or its Subsidiaries,
except for possible conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations that would not individually or in
the aggregate have or constitute a Material Adverse Effect. The business





7




--------------------------------------------------------------------------------




of the Company and its Subsidiaries is not being conducted, and shall not be
conducted, in violation of any law, statute, ordinance, rule, order or
regulation of any governmental authority or agency, regulatory or
self-regulatory agency, or court, except for possible violations the sanctions
for which either individually or in the aggregate would not have a Material
Adverse Effect. Except as specifically contemplated by this Agreement and as
required under the 1933 Act or any securities laws of any states, to the
Company’s knowledge, the Company is not required to obtain any consent,
authorization, permit or order of, or make any filing or registration (except
the filing of a registration statement as outlined in the Registration Rights
Agreement between the parties) with, any court, governmental authority or
agency, regulatory or self-regulatory agency or other third party in order for
it to execute, deliver or perform any of its obligations under, or contemplated
by, the Financing Agreements in accordance with the terms hereof or thereof.
Except for state blue sky filings and filings required as a result of the
transactions contemplated herein pursuant to the federal securities laws or
regulation, all consents, authorizations, permits, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof and are
in full force and effect as of the date hereof. The Company and its Subsidiaries
are unaware of any facts or circumstances which might give rise to any of the
foregoing. The Company is not, and will not be, in violation of the listing
requirements of the Principal Market as in effect on the date hereof and on each
of the Closing Dates and is not aware of any facts which would reasonably lead
to delisting of the Common Stock by the Principal Market in the foreseeable
future.

4.6

SEC DOCUMENTS; FINANCIAL STATEMENTS. As of the date hereof, the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC pursuant to the reporting requirements of the 1934
Act (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein, and amendments thereto, being hereinafter
referred to as the “SEC Documents”). The Company has delivered to the Investor
or its representatives, or they have had access through EDGAR to, true and
complete copies of the SEC Documents. As of their respective filing dates, the
SEC Documents complied in all material respects with the requirements of the
1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC or the time they were amended, if amended, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, by a firm that is a member of the
Public Companies Accounting Oversight Board (“PCAOB”) consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other written
information provided by or on behalf of the Company to the Investor which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 4.3 of this Agreement, contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading. Neither the Company nor any of its Subsidiaries or
any of their officers, directors, or agents have provided the Investor with any
material, nonpublic information which was not publicly disclosed prior to the
date hereof and any material, nonpublic information provided to the Investor by
the Company or its Subsidiaries or any of their officers, directors, or agents
prior to any Closing Date shall be publicly disclosed by the Company prior to
such Closing Date.

4.7

ABSENCE OF CERTAIN CHANGES. Except as otherwise set forth in the SEC Documents,
the Company does not intend to change the business operations of the Company in
any material way. The Company has not taken any steps, and does not currently
expect to take any steps, to seek protection pursuant to any bankruptcy law nor
does the Company or its Subsidiaries have any knowledge or reason to believe
that its creditors intend to initiate involuntary bankruptcy proceedings.

4.8

ABSENCE OF LITIGATION AND/OR REGULATORY PROCEEDINGS. Except as set forth in the
SEC Documents, there is no material action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
executive officers of Company or any of its Subsidiaries, threatened against or
affecting the Company, the Common Stock or any of the Company’s Subsidiaries or
any of the Company’s or the Company’s Subsidiaries’ officers or directors in
their capacities as such.





8




--------------------------------------------------------------------------------




4.9

ACKNOWLEDGMENT REGARDING INVESTOR’S PURCHASE OF SHARES. The Company acknowledges
and agrees that the Investor is acting solely in the capacity of an arm’s length
purchaser with respect to the Financing Agreements and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Financing Agreements and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its respective representatives or agents in connection with
the Financing Agreements and the transactions contemplated hereby and thereby is
merely incidental to the Investor’s purchase of the Securities, and is not being
relied on by the Company. The Company further represents to the Investor that
the Company’s decision to enter into the Financing Agreements has been based
solely on the independent evaluation by the Company and its representatives.

4.10

NO UNDISCLOSED EVENTS, LIABILITIES, DEVELOPMENTS OR CIRCUMSTANCES. Except as set
forth in the SEC Documents, as of the date hereof, no event, liability,
development or circumstance has occurred or exists, or to the Company’s
knowledge is contemplated to occur, with respect to the Company or its
Subsidiaries or their respective business, properties, assets, prospects,
operations or financial condition, that would be required to be disclosed by the
Company under applicable securities laws on a registration statement filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced.

4.11

EMPLOYEE RELATIONS. Neither the Company nor any of its Subsidiaries is involved
in any union labor dispute nor, to the knowledge of the Company or any of its
Subsidiaries, is any such dispute threatened. Neither the Company nor any of its
Subsidiaries is a party to a collective bargaining agreement, and the Company
and its Subsidiaries believe that relations with their employees are good. No
executive officer (as defined in Rule 501(f) of the 1933 Act) has notified the
Company that such officer intends to leave the Company’s employ or otherwise
terminate such officer’s employment with the Company.

4.12

INTELLECTUAL PROPERTY RIGHTS. The Company and its Subsidiaries own or possess
adequate rights or licenses to use all trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
rights necessary to conduct their respective businesses as now conducted. Except
as set forth in the SEC Documents, none of the Company’s trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, government authorizations,
trade secrets or other intellectual property rights necessary to conduct its
business as now or as proposed to be conducted have expired or terminated, or
are expected to expire or terminate within two (2) years from the date of this
Agreement. The Company and its Subsidiaries do not have any knowledge of any
infringement by the Company or its Subsidiaries of trademark, trade name rights,
patents, patent rights, copyrights, inventions, licenses, service names, service
marks, service mark registrations, trade secret or other similar rights of
others, or of any such development of similar or identical trade secrets or
technical information by others and, except as set forth in the SEC Documents,
there is no claim, action or proceeding being made or brought against, or to the
Company’s knowledge, being threatened against, the Company or its Subsidiaries
regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other infringement; and the Company and its Subsidiaries are unaware of any
facts or circumstances which might give rise to any of the foregoing. The
Company and its Subsidiaries have taken commercially reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties.

4.13

ENVIRONMENTAL LAWS. The Company and its Subsidiaries (i) are, to the knowledge
of the executive officers and directors of the Company and its Subsidiaries, in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”); (ii) have, to the knowledge of the
executive officers and directors of the Company, received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses; and (iii) are in compliance, to the
knowledge of the executive officers and directors of the Company, with all terms
and conditions of any such permit, license or approval where, in each of the
three (3) foregoing cases, the failure to so comply would have, individually or
in the aggregate, a Material Adverse Effect.

4.14

TITLE. The Company and its Subsidiaries have good and marketable title to all
personal property owned by them which is material to the business of the Company
and its Subsidiaries, in each case free and clear of all liens, encumbrances and
defects except such as are described in the SEC Documents or such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company or any of its
Subsidiaries. Any real property and facilities held under lease by the Company
or any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.





9




--------------------------------------------------------------------------------




4.15

INSURANCE. The Company and each of its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as the executive officers of the Company reasonably believes to be
prudent and customary in the businesses in which the Company and its
Subsidiaries are engaged. Neither the Company nor any of its Subsidiaries has
been refused any insurance coverage sought or applied for and neither the
Company nor its Subsidiaries has any reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect.

4.16

REGULATORY PERMITS. The Company and its Subsidiaries have in full force and
effect all certificates, approvals, authorizations and permits from the
appropriate federal, state, local or foreign regulatory authorities and
comparable foreign regulatory agencies, necessary to own, lease or operate their
respective properties and assets and conduct their respective businesses, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
approval, authorization or permit, except for such certificates, approvals,
authorizations or permits which if not obtained, or such revocations or
modifications which would not have a Material Adverse Effect.

4.17

INTERNAL ACCOUNTING CONTROLS. Except as otherwise set forth in the SEC
Documents, the Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles by a firm
with membership to the PCAOB and to maintain asset accountability; (iii) access
to assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The Company’s executive officers have determined
that the Company’s internal accounting controls were effective as of the date of
this Agreement as further described in the SEC Documents.

4.18

NO MATERIALLY ADVERSE CONTRACTS, ETC. Neither the Company nor any of its
Subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is expected in the future to have a Material Adverse
Effect. Neither the Company nor any of its Subsidiaries is a party to any
contract or agreement which in the judgment of the Company’s officers has or is
expected to have a Material Adverse Effect.

4.19

TAX STATUS. The Company and each of its Subsidiaries has made or filed all
United States federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

4.20

CERTAIN TRANSACTIONS. Except as set forth in the SEC Documents filed at least
ten (10) days prior to the date hereof and except for arm’s length transactions
pursuant to which the Company makes payments in the ordinary course of business
upon terms no less favorable than the Company could obtain from disinterested
third parties and other than the grant of stock options disclosed in the SEC
Documents, none of the officers, directors, or employees of the Company is
presently a party to any transaction with the Company or any of its Subsidiaries
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of the Company, any corporation, partnership,
trust or other entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, such that
disclosure would be required in the SEC Documents.





10




--------------------------------------------------------------------------------




4.21

DILUTIVE EFFECT. The Company understands and acknowledges that the number of
Shares issuable upon purchases pursuant to this Agreement will increase in
certain circumstances including, but not necessarily limited to, the
circumstance wherein the trading price of the Common Stock declines during the
period between the Effective Date and the end of the Open Period. The Company’s
executive officers and directors have studied and fully understand the nature of
the transactions contemplated by this Agreement and recognize that they have a
potential dilutive effect on the stockholders of the Company. The Board of
Directors of the Company has concluded, in its good faith business judgment, and
with full understanding of the implications, that such issuance is in the best
interests of the Company. The Company specifically acknowledges that, subject to
such limitations as are expressly set forth in the Financing Agreements, its
obligation to issue Shares upon purchases pursuant to this Agreement is absolute
and unconditional regardless of the dilutive effect that such issuance may have
on the ownership interests of other stockholders of the Company.

4.22

LOCK-UP. The Company shall cause its executive officers or directors or other
related parties under control of the Company, to refrain from selling Common
Stock during each Pricing Period.

4.23

NO GENERAL SOLICITATION. Neither the Company, nor any of its affiliates, nor any
person acting on its behalf, has engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D) in connection with the
offer or sale of the Common Stock to the Investor as set forth in this
Agreement.

4.24

NO BROKERS, FINDERS OR FINANCIAL ADVISORY FEES OR COMMISSIONS.  No brokers,
finders or financial advisory fees or commissions will be payable by the
Company, its agents or Subsidiaries, with respect to the transactions
contemplated by this Agreement.

SECTION V

COVENANTS OF THE COMPANY

5.1

REASONABLE EFFORTS. The Company shall use all commercially reasonable efforts to
timely satisfy each of the conditions set forth in Section 7 of this Agreement.

5.2

REPORTING STATUS. Until one of the following occurs, the Company shall file all
reports required to be filed with the SEC pursuant to the 1934 Act, and the
Company shall not terminate its status, or take an action or fail to take any
action, which would terminate its status as a reporting company under the 1934
Act: (i) this Agreement terminates pursuant to Section 8 and the Investor has
the right to sell all of the Securities without restrictions pursuant to Rule
144 promulgated under the 1933 Act, or such other exemption, or (ii) the date on
which the Investor has sold all the Securities and this Agreement has been
terminated pursuant to Section 8.

5.3

USE OF PROCEEDS. The Company will use the proceeds from the sale of the
Securities (excluding amounts paid by the Company for fees as set forth in the
Financing Agreements) for general corporate and working capital purposes and
acquisitions or assets, businesses or operations or for other purposes that the
board of directors, in its good faith deem to be in the best interest of the
Company.

5.4

FINANCIAL INFORMATION. During the Open Period, the Company agrees to make
available to the Investor via EDGAR or other electronic means the following
documents and information on the forms set forth: (i) within five (5) Trading
Days after the filing thereof with the SEC, a copy of its Annual Reports on Form
10-K, its Quarterly Reports on Form 10-Q, any Current Reports on Form 8-K and
any Registration Statements or amendments filed pursuant to the 1933 Act; (ii)
copies of any notices and other information made available or given to the
stockholders of the Company generally, contemporaneously with the making
available or giving thereof to the stockholders; and (iii) within two (2)
calendar days of filing or delivery thereof, copies of all documents filed with,
and all correspondence sent to, the Principal Market, any securities exchange or
market, or the Financial Industry Regulatory Association, unless such
information is material nonpublic information.

5.5

RESERVATION OF SHARES. The Company shall take all action necessary to at all
times have authorized, and reserved the amount of Shares included in the
Company’s registration statement for issuance pursuant to the Financing
Agreements. In the event that the Company determines that it does not have a
sufficient number of authorized Shares to reserve and keep available for
issuance as described in this Section 5.5, the Company shall use all
commercially reasonable efforts to increase the number of authorized Shares by
seeking stockholder approval for the authorization of such additional Shares.




11




--------------------------------------------------------------------------------




5.6

LISTING. The Company shall promptly secure and maintain the listing of all of
the Registrable Securities (as defined in the Registration Rights Agreement) on
the Principal Market and each other national securities exchange and automated
quotation system, if any, upon which Shares are then listed (subject to official
notice of issuance) and shall maintain, such listing of all Registrable
Securities from time to time issuable under the terms of the Financing
Agreements. Neither the Company nor any of its Subsidiaries shall take any
action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market (excluding suspensions of
not more than two (2) Trading Days resulting from business announcements by the
Company). The Company shall promptly provide to the Investor copies of any
notices it receives from the Principal Market regarding the continued
eligibility of the Common Stock for listing on such automated quotation system
or securities exchange. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 5.6.

5.7

TRANSACTIONS WITH AFFILIATES. The Company shall not, and shall cause each of its
Subsidiaries not to, enter into, amend, modify or supplement, or permit any
Subsidiary to enter into, amend, modify or supplement, any agreement,
transaction, commitment or arrangement with any of its or any Subsidiary’s
officers, directors, persons who were officers or directors at any time during
the previous two (2) years, stockholders who beneficially own 5% or more of the
Common Stock, or Affiliates or with any individual related by blood, marriage or
adoption to any such individual or with any entity in which any such entity or
individual owns a 5% or more beneficial interest (each a “Related Party”),
except for (i) customary employment arrangements and benefit programs on
reasonable terms, (ii) any agreement, transaction, commitment or arrangement on
an arms-length basis on terms no less favorable than terms which would have been
obtainable from a disinterested third party other than such Related Party, or
(iii) any agreement, transaction, commitment or arrangement which is approved by
a majority of the disinterested directors of the Company.  For purposes hereof,
any director who is also an officer of the Company or any Subsidiary of the
Company shall not be a disinterested director with respect to any such
agreement, transaction, commitment or arrangement. “Affiliate” for purposes
hereof means, with respect to any person or entity, another person or entity
that, directly or indirectly, (i) has a 10% or more equity interest in that
person or entity, (ii) has 10% or more common ownership with that person or
entity, (iii) controls that person or entity, or (iv) is under common control
with that person or entity. “Control” or “Controls” for purposes hereof means
that a person or entity has the power, directly or indirectly, to conduct or
govern the policies of another person or entity.

5.8

FILING OF FORM 8-K. On or before the date which is four (4) Trading Days after
the Execution Date, the Company shall file a Current Report on Form 8-K with the
SEC describing the terms of the transaction contemplated by the Financing
Agreements in the form required by the 1934 Act, if such filing is required.

5.9

CORPORATE EXISTENCE. The Company shall use all commercially reasonable efforts
to preserve and continue the corporate existence of the Company.

5.10

NOTICE OF CERTAIN EVENTS AFFECTING REGISTRATION; SUSPENSION OF RIGHT TO MAKE A
DRAWDOWN. The Company shall promptly notify the Investor upon the occurrence of
any of the following events in respect of a Registration Statement or related
prospectus in respect of an offering of the Securities: (i) receipt of any
request for additional information by the SEC or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement for amendments or supplements to the Registration Statement or related
prospectus; (ii) the issuance by the SEC or any other federal or state
governmental authority of any stop order suspending the effectiveness of any
Registration Statement or the initiation of any proceedings for that purpose;
(iii) receipt of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Securities for sale
in any jurisdiction or the initiation or notice of any proceeding for such
purpose; (iv) the happening of any event that makes any statement made in such
Registration Statement or related prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in the Registration Statement, related
prospectus or documents so that, in the case of a Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the related prospectus, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and (v) the Company’s reasonable determination that a post-effective
amendment or supplement to the Registration Statement would be appropriate, and
the Company shall promptly make available to Investor any such supplement or
amendment to the related prospectus. The Company shall not deliver to Investor
any Drawdown Notice during the continuation of any of the foregoing events in
this Section 5.10.

5.11

TRANSFER AGENT.  Upon effectiveness of the Registration Statement, and for so
long as the Registration Statement is effective,  following delivery of a
Drawdown Notice, the Company shall deliver instructions to its transfer agent to
issue Shares to the Investor that are covered for resale by the Registration
Statement free of restrictive legends.




12




--------------------------------------------------------------------------------




5.12

DTC PROGRAM.  If the Company is eligible for DTC’s “FAST” program, it will, for
a period of at least two (2) years from the Execution Date, use its best efforts
to employ as the transfer agent for the Securities a participant in the DTC’s
Automated Securities Transfer Program that is eligible to deliver shares via the
DWAC System.




5.13

ACKNOWLEDGEMENT OF TERMS.  The Company hereby represents and warrants to the
Investor that: (i) it is voluntarily entering into this Agreement of its own
freewill, (ii) it is not entering this Agreement under economic duress, (iii)
the terms of this Agreement are reasonable and fair to the Company, and (iv) the
Company has had independent legal counsel of its own choosing review this
Agreement, advise the Company with respect to this Agreement, and represent the
Company in connection with this Agreement.

SECTION VI

CONDITIONS OF THE COMPANY’S OBLIGATION TO SELL

The obligation hereunder of the Company to issue and sell the Securities to the
Investor is further subject to the satisfaction, at or before each Closing Date,
of each of the following conditions set forth below. These conditions are for
the Company’s sole benefit and may be waived by the Company at any time in its
sole discretion.

6.1

The Investor shall have executed the Financing Agreements and delivered the same
to the Company.




6.2

The Investor shall have delivered to the Company the Purchase Price for the
Securities being purchased by the Investor between the end of the Pricing Period
and the Closing Date via a Drawdown Settlement Sheet (hereto attached as Exhibit
D). After receipt of confirmation of delivery of such Securities to the
Investor, the Investor, by wire transfer of immediately available funds pursuant
to the wire instructions provided by the Company will disburse the funds
constituting the Purchase Amount. The Investor shall have no obligation to
disburse the Purchase Amount until the Company delivers the Securities pursuant
to a Drawdown Notice.




6.3

No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

SECTION VII

FURTHER CONDITIONS OF THE INVESTOR’S OBLIGATION TO PURCHASE

The obligation of the Investor hereunder to purchase Securities is subject to
the satisfaction, on or before each Closing Date, of each of the following
conditions set forth below.

7.1

The Company shall have executed the Financing Agreements and delivered the same
to the Investor.




7.2

The Common Stock shall be authorized for quotation on the Principal Market and
trading in the Common Stock shall not have been suspended by the Principal
Market or the SEC, at any time beginning on the date hereof and through and
including the respective Closing Date (excluding suspensions of not more than
two (2) Trading Days resulting from business announcements by the Company,
provided that such suspensions occur prior to the Company’s delivery of the
Drawdown Notice related to such Closing).




7.3

The representations and warranties of the Company shall be true and correct in
all material respects as of the date when made and as of the applicable Closing
Date as though made at that time and the Company shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by the Financing Agreements to be performed, satisfied or
complied with by the Company on or before such Closing Date. The Investor may
request an update as of such Closing Date regarding the representation contained
in Section 4.3.




7.4

The Company shall have executed and delivered to the Investor the certificates
representing, or have executed electronic book-entry transfer of, the Securities
(in such denominations as the Investor shall request) being purchased by the
Investor at such Closing.





13




--------------------------------------------------------------------------------




7.5

The Board of Directors of the Company shall have adopted resolutions consistent
with Section 4.2(ii) (the “Resolutions”) and such Resolutions shall not have
been amended or rescinded prior to such Closing Date.




7.6

No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.




7.7

The Registration Statement shall be effective on each Closing Date and no stop
order suspending the effectiveness of the Registration statement shall be in
effect or to the Company’s knowledge shall be pending or threatened.
Furthermore, on each Closing Date (I) neither the Company nor the Investor shall
have received notice that the SEC has issued or intends to issue a stop order
with respect to such Registration Statement or that the SEC otherwise has
suspended or withdrawn the effectiveness of such Registration Statement, either
temporarily or permanently, or intends or has threatened to do so (unless the
SEC’s concerns have been addressed), and (II) no other suspension of the use or
withdrawal of the effectiveness of such Registration Statement or related
prospectus shall exist.




7.8

At the time of each Closing, the Registration Statement (including information
or documents incorporated by reference therein) and any amendments or
supplements thereto shall not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading or which would require public
disclosure or an update supplement to the prospectus.




7.9

If applicable, the stockholders of the Company shall have approved the issuance
of any Shares in excess of the Maximum Common Stock Issuance in accordance with
Section 2.6 or the Company shall have obtained appropriate approval pursuant to
the requirements of Delaware law and the Company’s Certificate of Incorporation
and By-laws.




7.10

The conditions to such Closing set forth in Section 2.4 shall have been
satisfied on or before such Closing Date.




7.11

The Company shall have certified to the Investor the number of Shares of Common
Stock outstanding when a Drawdown Notice is given to the Investor.  The
Company’s delivery of a Drawdown Notice to the Investor constitutes the
Company’s certification of the existence of the necessary number of Shares
reserved for issuance.





14




--------------------------------------------------------------------------------




SECTION VIII

TERMINATION

This Agreement shall terminate upon any of the following events:

8.1

when the Investor has purchased an aggregate of Five Million Dollars
($5,000,000) in the Common Stock of the Company pursuant to this Agreement; or

8.2

on the date which is thirty-six (36) months after the Effective Date; or

8.3

at such time that the Registration Statement is no longer in effect, not
including such periods as the effectiveness may be temporarily suspended in
order to amend or update the Registration Statement or as otherwise permitted
under the terms of the Registration Rights Agreement.

Any and all Shares, or penalties, if any, due under this Agreement shall be
immediately payable and due upon termination of this Agreement.

SECTION IX

SUSPENSION

This Agreement shall be suspended upon any of the following events, and shall
remain suspended until such event is rectified:

i.

The trading of the Common Stock is suspended by the SEC, the Principal Market or
FINRA for a period of two (2) consecutive Trading Days during the Open Period;
or

ii.

The Common Stock ceases to be registered under the 1934 Act or listed or traded
on the Principal Market or the Registration Statement is no longer effective
(except as permitted hereunder). Immediately upon the occurrence of one of the
above-described events, the Company shall send written notice of such event to
the Investor.

SECTION X

INDEMNIFICATION

In consideration of the parties mutual obligations set forth in the Financing
Documents, each of the parties (in such capacity, an “Indemnitor”) shall defend,
protect, indemnify and hold harmless the other and all of the other party’s
stockholders, officers, directors, employees, counsel, and direct or indirect
investors and any of the foregoing person’s agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and reasonable expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (I)
any misrepresentation or breach of any representation or warranty made by the
Indemnitor or any other certificate, instrument or document contemplated hereby
or thereby; (II) any breach of any covenant, agreement or obligation of the
Indemnitor contained in the Financing Agreements or any other certificate,
instrument or document contemplated hereby or thereby; or (III) any cause of
action, suit or claim brought or made against such Indemnitee by a third party
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Financing Agreements or any other certificate, instrument or
document contemplated hereby or thereby, except insofar as any such
misrepresentation, breach or any untrue statement, alleged untrue statement,
omission or alleged omission is made in reliance upon and in conformity with
information furnished to Indemnitor which is specifically intended for use in
the preparation of any such Registration Statement, preliminary prospectus,
prospectus or amendments to the prospectus. To the extent that the foregoing
undertaking by the Indemnitor may be unenforceable for any reason, the
Indemnitor shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law. The indemnity provisions contained herein shall be in addition to any cause
of action or similar rights Indemnitor may have, and any liabilities the
Indemnitor or the Indemnitees may be subject to.




15




--------------------------------------------------------------------------------




SECTION XI

MISCELLANEOUS




11.1

LAW GOVERNING THIS AGREEMENT.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of New York or in the federal courts located in
the state and county of New York. The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs. In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this
Agreement or any other Financing Agreements by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law.




11.2

LEGAL FEES; AND MISCELLANEOUS FEES. Except as otherwise set forth in the
Financing Agreements (including but not limited to Section V of the Registration
Rights Agreement), each party shall pay the fees and expenses of its advisers,
counsel, the accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. Any attorneys’ fees and expenses
incurred by either the Company or the Investor in connection with the
preparation, negotiation, execution and delivery of any amendments to this
Agreement or relating to the enforcement of the rights of any party, after the
occurrence of any breach of the terms of this Agreement by another party or any
default by another party in respect of the transactions contemplated hereunder,
shall be paid on demand by the party which breached the Agreement and/or
defaulted, as the case may be. The Company shall pay all stamp and other taxes
and duties levied in connection with the issuance of any Securities.




11.3

COUNTERPARTS. This Agreement may be executed in any number of counterparts and
by the different signatories hereto on separate counterparts, each of which,
when so executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument. This Agreement may be executed by
facsimile transmission, PDF, electronic signature or other similar electronic
means with the same force and effect as if such signature page were an original
thereof.




11.4

HEADINGS; SINGULAR/PLURAL. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Whenever required by the context of this Agreement, the singular
shall include the plural and masculine shall include the feminine.




11.5

SEVERABILITY. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.




11.6

ENTIRE AGREEMENT; AMENDMENTS. This Agreement is the FINAL AGREEMENT between the
Company and the Investor with respect to the terms and conditions set forth
herein, and, the terms of this Agreement may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the parties.  No
provision of this Agreement may be amended other than by an instrument in
writing signed by the Company and the Investor, and no provision hereof may be
waived other than by an instrument in writing signed by the party against whom
enforcement is sought. The execution and delivery of the Financing Agreements
shall not alter the force and effect of any other agreements between the
parties, and the obligations under those agreements.





16




--------------------------------------------------------------------------------




11.7

NOTICES. Any notices or other communications required or permitted to be given
under the terms of this Agreement must be in writing and will be deemed to have
been delivered (I) upon receipt, when delivered personally; (II) upon receipt,
when sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (III) one
(1) day after deposit with a nationally recognized overnight delivery service,
in each case properly addressed to the party to receive the same. The addresses
and facsimile numbers for such communications shall be:




If to the Company:

 

Positive ID Corporation

1690 South Congress Avenue, Suite 201

Delray Beach, Florida 33445

Attn:  William J. Caragol

Facsimile: 561-805-8001

 

 

 

If to the Investor:

 

IBC Funds LLC

5348 Vegas Drive

Las Vegas, NV 89108
Facsimile: 305-647-0729

 

 

 

With a copy to:

 

Anslow & Jaclin, LLP

195 Route 9 South, Suite 204

Manalapan, New Jersey 07726

Attn: Gregg E. Jaclin, Esq.

Facsimile: 732-577-1188




Each party shall provide five (5) days prior written notice to the other party
of any change in address or facsimile number.




11.8

NO ASSIGNMENT.  This Agreement may not be assigned.

11.9

NO THIRD PARTY BENEFICIARIES. This Agreement is intended for the benefit of the
parties hereto and is not for the benefit of, nor may any provision hereof be
enforced by, any other person, except that the Company acknowledges that the
rights of the Investor may be enforced by its general partner.

11.10

SURVIVAL. The representations and warranties of the Company and the Investor
contained in Sections 3 and 4, the agreements and covenants set forth in
Sections 5 and 6, and the indemnification provisions set forth in Section 10,
shall survive until the termination of the Agreement.

11.11

PUBLICITY. The Company and the Investor shall consult with each other in issuing
any press releases or otherwise making public statements with respect to the
transactions contemplated hereby and no party shall issue any such press release
or otherwise make any such public statement without the prior consent of the
other party, which consent shall not be unreasonably withheld or delayed, except
that no prior consent shall be required if such disclosure is required by law,
in which such case the disclosing party shall provide the other party with prior
notice of such public statement. Notwithstanding the foregoing, the Company
shall not publicly disclose the name of the Investor without the prior consent
of the Investor, except to the extent required by law. The Investor acknowledges
that this Agreement and all or part of the Financing Agreements may be deemed to
be “material contracts” as that term is defined by Item 601(b)(10) of Regulation
S-K, and that the Company may therefore be required to file such documents as
exhibits to reports or registration statements filed under the 1933 Act or the
1934 Act.  The Investor further agrees that the status of such documents and
materials as material contracts shall be determined solely by the Company, in
consultation with its counsel.

11.12

FURTHER ASSURANCES. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

11.13

NO STRICT CONSTRUCTION. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party, as the parties
mutually agree that each has had a full and fair opportunity to review this
Agreement and seek the advice of counsel on it.



17




--------------------------------------------------------------------------------




11.14

REMEDIES. The Investor shall have all rights and remedies set forth in this
Agreement and the Registration Rights Agreement and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which the Investor has by law. Any person having
any rights under any provision of this Agreement shall be entitled to enforce
such rights specifically (without posting a bond or other security), to recover
damages by reason of any default or breach of any provision of this Agreement,
including the recovery of reasonable attorneys fees and costs, and to exercise
all other rights granted by law.

11.15

PAYMENT SET ASIDE. To the extent that the Company makes a payment or payments to
the Investor hereunder or under the Registration Rights Agreement or the
Investor enforces or exercises its rights hereunder or thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company, a trustee, receiver or any other person
under any law (including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

11.16

PRICING OF COMMON STOCK. For purposes of this Agreement, the bid price of the
Common Stock shall be as reported on Bloomberg, L.P.

SECTION XII

NON-DISCLOSURE OF NON-PUBLIC INFORMATION




The Company shall not disclose non-public information to the Investor, its
advisors, or its representatives.

Nothing herein shall require the Company to disclose non-public information to
the Investor or its advisors or representatives, and the Company represents that
it does not disseminate non-public information to any investors who purchase
stock in the Company in a public offering, to money managers or to securities
analysts, provided, however, that notwithstanding anything herein to the
contrary, the Company will, as hereinabove provided, immediately notify the
advisors and representatives of the Investor and, if any, underwriters, of any
event or the existence of any circumstance (without any obligation to disclose
the specific event or circumstance) of which it becomes aware, constituting
non-public information (whether or not requested of the Company specifically or
generally during the course of due diligence by such persons or entities),
which, if not disclosed in the prospectus included in the Registration Statement
would cause such prospectus to include a material misstatement or to omit a
material fact required to be stated therein in order to make the statements,
therein, in light of the circumstances in which they were made, not misleading.
Nothing contained in this Section 12 shall be construed to mean that such
persons or entities other than the Investor (without the written consent of the
Investor prior to disclosure of such information) may not obtain non-public
information in the course of conducting due diligence in accordance with the
terms of this Agreement and nothing herein shall prevent any such persons or
entities from notifying the Company of their opinion that based on such due
diligence by such persons or entities, that the Registration Statement contains
an untrue statement of material fact or omits a material fact required to be
stated in the Registration Statement or necessary to make the statements
contained therein, in light of the circumstances in which they were made, not
misleading.

SECTION XIII

ACKNOWLEDGEMENTS OF THE PARTIES

Notwithstanding anything in this Agreement to the contrary, the parties hereto
hereby acknowledge and agree to the following: (i) the Investor makes no
representations or covenants that it will not engage in trading in the
securities of the Company, other than the Investor will not short or engage in
hedging transactions with regard to, the Company’s Common Stock at any time
during this Agreement; (ii) the Company shall, by 8:30 a.m. EST on the second
Trading Day following the date hereof, file a current report on Form 8-K
disclosing the material terms of the transactions contemplated hereby and in the
other Financing Agreements; (iii) the Company has not and shall not provide
material non-public information to the Investor unless prior thereto the
Investor shall have executed a written agreement regarding the confidentiality
and use of such information; and (iv) the Company understands and confirms that
the Investor will be relying on the acknowledgements set forth in clauses (i)
through (iii) above if the Investor effects any transactions in the securities
of the Company.  

[Signature page follows]





18




--------------------------------------------------------------------------------







Your signature on this signature page evidences your agreement to be bound by
the terms and conditions of this Agreement as of the date first written above.
 The undersigned signatory hereby certifies that he has read and understands
this Agreement, and the representations made by the undersigned in this
Agreement are true and accurate, and agrees to be bound by its terms.

IBC FUNDS LLC







By: /s/ Samuel Oshana                 

Name:  Samuel Oshana

Title: Managing Member







POSITIVEID CORPORATION







By: /s/ William Caragol                 

Name:  William Caragol

Title: CEO








[SIGNATURE PAGE OF INVESTMENT AGREEMENT]











19




--------------------------------------------------------------------------------










LIST OF EXHIBITS




EXHIBIT A

Registration Rights Agreement

EXHIBIT B

Form of Drawdown Notice

EXHIBIT C

Investor Questionnaire

EXHIBIT D

Drawdown Settlement Sheet





20




--------------------------------------------------------------------------------










EXHIBIT A

REGISTRATION RIGHTS AGREEMENT

See attached.








21




--------------------------------------------------------------------------------










EXHIBIT B

FORM OF DRAWDOWN NOTICE




Date:

RE: Drawdown Notice Number __

Dear _____________,

This is to inform you that as of today, PositiveID Corporation, a Delaware
corporation (the “Company”), hereby elects to exercise its right pursuant to the
Investment Agreement to require IBC Funds LLC to purchase shares of its common
stock. The Company hereby certifies that:

The amount of this Drawdown is $__________.

The Pricing Period runs from _______________ until _______________.

The Purchase Price is: $_______________

The number of Drawdown Shares Due:___________________.

The current number of shares of common stock issued and outstanding is:
_________________.

The number of shares currently available for issuance on the Registration
Statement on Form S-1 is: ________________________.




Regards,

POSITIVEID CORPORATION







By: __________________________________

Name:

Title:





22




--------------------------------------------------------------------------------










EXHIBIT C

Form of Investor Questionnaire





23




--------------------------------------------------------------------------------










EXHIBIT D

DRAWDOWN SETTLEMENT SHEET

Date: ________________

Dear _____________,

Pursuant to the Drawdown given by PositiveID Corporation (the “Company”) to IBC
Funds LLC (the “Investor”) on _________________ 201_, we are now submitting the
amount of common shares for you to issue to the Investor.

Please have a certificate bearing no restrictive legend totaling __________
shares issued to Investor immediately and send via its Deposit Withdrawal Agent
Commission (“DWAC”) system to the following account:

[INSERT]

If not DWAC eligible, please send FedEx Priority Overnight to:

[INSERT ADDRESS]

Once these shares are received by us, we will have the funds wired to the
Company.

Regards,

IBC FUNDS LLC







By: _________________________________

Name:

Title:





24




--------------------------------------------------------------------------------




SCHEDULE 4.3




As of May 9, 2013, (a) 15,753,399 shares of Company Common Stock were issued and
outstanding, (b) no shares of Series C Preferred Stock were issued and
outstanding, (c) 300 shares of Series F Preferred Stock were issued and
outstanding, (d) no shares of Series H Preferred Stock were issued and
outstanding, (e) 429,320 shares of Company Common Stock were reserved for
issuance upon the exercise of options issued or issuable under the Company’s
equity compensation plans, and 12,485 shares of Company Common Stock were
reserved for issuance upon the exercise of stock options issued outside of the
Company’s equity compensation plans, (f) 531,453 warrants to purchase shares of
Company Common Stock were outstanding, and (g) no shares of Company Common Stock
were held in treasury.

 

Registration Rights

a)

Letter Agreement, dated September 9, 2010, between the Company and FOCUS LLC

b)

Stock Purchase Agreement, dated May 9, 2011, among Company, MicroFluidic Systems
and certain individuals named therein

c)

Registration Rights Agreement, dated July 12, 2012, between the Company and
Ironridge Technology Co., a division of Ironridge Global IV, Ltd.  

d)

InvestorIdeas.com, Online Advertising and Marketing Agreement, dated January 27,
2012, for 10,000 shares

e)

InvestorIdeas.Com, 2012 Online Showcase Agreement, dated July 17, 2012, for
20,000 shares

f)

Levelogic, Inc., Consulting Agreement, dated February 1, 2012, for 6,800 shares

g)

Hanover Financial Services, Consulting Engagement Agreement dated October 19,
2012, for 80,000 shares

h)

Vista Partners, Agreement dated October 31, 2012, for 112,000 shares

i)

Vista Partners, Agreement, dated January 29, 2013, for 52,000 shares

j)

Hanover Financial Services,  Consulting Engagement Agreement, dated February 18,
2013, for 200,000 shares

k)

MarketByte, LLC, Consulting Agreement, dated April 26, 2013, for 200,000 shares








25


